DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on December 28, 2017. It is noted, however, that applicant has not filed a certified copy of the 201711460825.1 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). For example, in the present instance, claim 5 recites the broad recitation wherein the refractive index of the organic compound of the capping layer in the blue wavelength region is 1.8 or more, and the claim also recites preferably 2.0 or more, more preferably 2.0-2.4, which is the narrower statement of the range/limitation. In another example, in the present instance, claim 7 recites the broad recitation wherein the molecular weight of the organic compound of the capping layer is 500-1100, and the claim also recites preferably 600-1000, more preferably 600-850, which is the narrower statement of the range/limitation. Claim 8 recites the broad recitation wherein the number of lone pair electrons of the organic compound of the capping layer is 3-15, and the claim also recites preferably 3-9, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (CN 106946853).
In re claim 1, Li et al discloses an organic electroluminescent device (i.e. Figure 1), the organic electroluminescent device comprising: a substrate layer (i.e. 1); a first electrode (i.e. 2), the first electrode being located on the substrate; an organic light-emitting functional layer (i.e. 5), the organic light-emitting functional layer being located on the first electrode; a second electrode (i.e. 8), the second electrode being located on the organic light-emitting functional layer; and a capping layer (i.e. 9), the capping layer being located on the side of the organic electroluminescent device where light is emitted, wherein, the capping layer comprises an organic compound (i.e. in this case, triazine and benzimidazole as the core, for example, compounds 4, 23, 24, 44), the organic compound of the capping layer has the following properties: having a molecular weight falling within the range from 500 to 1200 (i.e. the above mentioned compounds have weights of 820, 743, 743, 681) and containing lone pair electrons, the number of the lone pair electrons being greater than or equal to 2 (i.e. see at least paragraphs 0009-0025, 0161-0174).
In re claim 2, Li et al discloses wherein in the organic compound of the capping layer, an atom having the lone pair electrons is one or more of N (i.e. see at least paragraphs 0009-0025, 0161-0174).
In re claim 3, Li et al discloses wherein in the organic compound of the capping layer, the atom containing the lone pair electrons is bonded by SP2 hybrid orbit (i.e. see at least paragraphs 0009-0025, 0161-074).
In re claim 4, Li et al discloses wherein in the organic compound of the capping layer, a group containing the lone pair electrons is at least one of the listed groups (i.e. see at least paragraph 0009-0025, 0161-0174).
In re claim 5, since the claimed organic compound is disclosed in Li et al, Li et al inherently discloses wherein the refractive index of the organic compound in a blue wavelength is 1.8 or more (i.e. see at least paragraphs 0009-0025, 0161-0174).
In re claim 6, since the claimed organic compound is disclosed in Li et al, Li et al inherently discloses wherein the extinction coefficient of the organic compound is 0.1 or less within a range of 380nm-780nm (i.e. see at least paragraphs 0009-0025, 0161-0174).
In re claim 7, since the claimed organic compound is disclosed in Li et al, Li et al inherently discloses wherein the molecular weight of the organic compound is at least 500-1100 (i.e. see at least paragraphs 0009-0025, 0161-0174).
In re claim 8, since the claimed organic compound is disclosed in Li et al, Li et al inherently discloses wherein the number of lone pair electrons of the organic compound is at least 3-15 (i.e. see at least paragraphs 0009-0025, 0161-0174).
In re claim 9, Li et al discloses wherein the capping layer is at least a single layer (i.e. see at least Figure 1).
In re claim 10, Li et al discloses wherein the capping layer is formed by using two or more material layers having different refractive indexes, and two layers or multiple layers are formed by alternately overlapping a material layer having a relatively high refractive index with a material layer having a relatively low refractive index (i.e. see at least paragraphs 0009-0025, 0161-0174).
In re claim 11, since the claimed organic compound is disclosed in Li et al, Li et al inherently discloses wherein the organic compound has no absorption in a region of 440-650nm (i.e. see at least paragraphs 0009-0025, 0161-0174).
In re claim 12, Li et al discloses wherein the organic compound of the capping layer is represented by general formula 1 (i.e. see at least paragraphs 0009-0025, 0161-0174).
In re claim 13, Li et al discloses the limitations of recited in claim 13 (i.e. see at least paragraphs 0009-0025,0161-0174).
In re claim 14, Li et al discloses the compound shown in claim 14 (i.e. see at least paragraphs 0009-0025).
In re claim 15, Li et al discloses the compound shown in claim 15 (i.e. see at least paragraphs 0009-0025).
In re claim 16, Li et al discloses the compound shown in claim 16 (i.e. see document).
In re claim 17, Li et al discloses the compound shown in claim 17 (i.e. see at least paragraph 0159).
In re claim 18, Li et al discloses the organic compound is any one of the listed compounds (i.e. see at least paragraphs 0009-0025).
In re claim 19, Li et al discloses wherein the organic light-emitting functional layer comprises a light-emitting layer, the light-emitting layer comprising one or a combination of at least two of a blue light-emitting pixel, a green light-emitting pixel, a red light-emitting pixel and a yellow light-emitting pixel (i.e. see at least Figure 1).
In re claim 20, Li et al discloses wherein the organic light emitting functional layer and capping layer are formed by at least evaporation (i.e. see at least paragraphs 0009-0025, 0161-0174).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Lee et al (US Pub 2016/0133880)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432. The examiner can normally be reached 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY HO/Primary Examiner, Art Unit 2817